                 Case 19-12220-KBO              Doc 50       Filed 10/25/19        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                    ) Chapter 11
                                                          )
                  1
YUETING JIA,                                              ) Case No.: 19-12220(KBO)
                                                          )
                                   Debtor.                ) Re: Docket No. 17

                                                        Objection Deadline: November 8,2019 at 4:00 p.m.(ET)
                                                           Hearing Date: November 15,2019 at 10:00 a.m.(ET)

            NOTICE OF DEBTOR’S APPLICATION FOR ENTRY OF AN ORDER
  AUTHORIZING THE RETENTION AND EMPLOYMENT OF EQIQ CORPORATE
              RESTRUCTURING,LLC AS ADMINISTRATIVE ADVISOR FOR
                THE DEBTOR NUNC PRO TUNC TO THE PETITION DATE

TO: (a)the Office ofthe U.S. Trustee;(b)the holders of the 20 largest unsecured claims against
     the Debtor; (c)the United States Attorney’s Office for the District of Delaware; (d) the
         Internal Revenue Service; and (e) any party that has requested notice pursuant to
         Bankruptcy Rule 2002.

                 PLEASE TAKE NOTICE that on October 17, 2019,the above-captioned debtor

and debtor in possession (the “Debtor”), filed the Debtor’s Applicationfor Entry ofan Order

Authorizing the Retention and Employment ofEqiq Corporate Restructuring, LLC as

Administrative Advisorfor the Debtor Nunc Pro Tunc to the Petition Date (the “Application”)

[Docket No. 17] with the United States Bankruptcy Court for the District of Delaware, 824
Market Street, 3rd Floor, Wilmington, Delaware 19801 (the “Bankruptcy Court”). A copy ofthe

Application is attached hereto as Exhibit A.

                 PLEASE TAKE FURTHER NOTICE that any response or objection to the

entry of an order with respect to the relief sought in the Application must be filed with the

Bankruptcy Court on or before November 8,2019 at 4:00 p.m. prevailing Eastern Time.


  ‘ The last four digits ofthe Debtor’s federal tax identification number is 8972. The Debtor’s mailing address is 91
  Marguerite Drive, Rancho Palos Verdes, CA 90275.



DOCS DE:225980.1 46353/001
                 Case 19-12220-KBO     Doc 50     Filed 10/25/19    Page 2 of 3




                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon;(a) proposed counsel to the Debtor, Pachulski

Stang Ziehl & Jones LLP,919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington,

Delaware 19899-8705 (Courier 19801), Attn: Richard M. Pachulski, Esq.

(rpachulski(@pszjlaw.com) and James E. O’Neill ('ioneill@pszilaw.com),(b)the United States
Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801, Attn: David L.
Buchbinder rDavid.L.Buchbinder(a),usdoi.gov).

                  PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE,THE COURT MAY GRANT THE RELIEF

REQUESTED BY THE APPLICATION WITHOUT FURTHER NOTICE OR HEARING.
                  PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT IN THE APPLICATION WILL BE HELD ON NOVEMBER 15, 2019

AT 10:00 A.M. PREVAILING EASTERN TIME BEFORE THE HONORABLE KAREN B.




                                            2
 DOCS DE:225980.1 46353/001
                Case 19-12220-KBO   Doc 50     Filed 10/25/19     Page 3 of 3




OWENS,UNITED STATES BANKRUPTCY COURT JUDGE, AT THE UNITED STATES

BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE,824 MARKET STREET,

6TH FLOOR,COURTROOM NO. 1, WILMINGTON,DELAWARE 19801.


Dated: October 25, 2019                    PACHULSKI STANG ZIEHL & JONES LLP


                                           /s/James E. O’Neill
                                           Richard M. Pachulski(CA Bar No. 90073)
                                           Jeffrey W. Dulberg(CA Bar No. 181200)
                                           Malhar S. Pagay(CA Bar No. 189289)
                                           James E. O’Neill(DE Bar No. 4042)
                                           919 N. Market Street, 17*'’ Floor
                                           P.O. Box 8705
                                           Wilmington, DE 19899-8705 (Courier 19801)
                                           Tel: (302)652-4100
                                           Fax: (302)652-4400
                                           Email: rpachulski@pszjlaw.com
                                                  jdulberg@pszj1aw.com
                                                  mpagay@pszjlaw.com
                                                  joneill@pszjlaw.com

                                           Proposed Attorneys for Debtor and Debtor in
                                           Possession




                                       3
DOCS DE:225980.1 46353/001
